The appellee brought this replevin action to recover possession of a trailer from appellant. *Page 354 
The only question is whether there is substantial evidence in the record to support the court's finding that the appellee was the owner and entitled to the possession of the trailer in question.
We have reviewed the evidence in considering this claim of error and do not find the evidence unsubstantial.
The judgment of the district court is affirmed, and it is so ordered.
SADLER, C.J., and MABRY, BICKLEY, and THREET, JJ., concur.